The answer of the defendant set forth an entry by Daggy, and stated that in 1783 a warrant issued from Armstrong's office to survey the said land; but as it appeared that an entry of the same land had been previously made by one Sherrell, Daggy caused his survey to be made on the south side of French Broad, and it covered part of the land now claimed by complainants, though at that time vacant; a grant issued on this survey in 1788, and the defendant was a purchaser from Daggy for valuable consideration. It was also stated in the answer that one Bacon, in 1783, entered in Armstrong's office a tract of land, describing it as being in Greene County, and in the same year a warrant of survey issued, but it appearing that this land also had been the subject of a former entry, Bacon caused his survey to be made on the French Broad, opposite Daggy's, and in 1788 a grant issued for the same to Henry Conway, by whom Bacon's interest had been purchased; if there was fraud in the transaction between Conway and Bacon, defendant declared his entire ignorance thereof. The defendant further stated that he was a purchaser of Conway's interest for a valuable consideration, and insisted that it was in perfect agreement with the rules of law to remove warrants and cause them to be executed as had been done in this case. All knowledge of complainants' claim was denied, and it was alleged that complainants had full knowledge of the facts set forth in the answer at the time they made their entry. The defendant also urged in his answer that he and (115) those under whom he claimed had been in actual adverse possession of the lands *Page 71 
for more than seven years before the bill was filed, and prayed the benefit of the statute of limitations in the same manner as if specially pleaded.
The facts as admitted by the counsel were these:
The grants under which the defendant claimed issued for land lying in Burke County, without the limits of the land directed to be entered in John Armstrong's office, by the act passed in the year 1783.
The entries on which these grants issued were made for land lying within the limits of the territory directed to be entered in John Armstrong's office, and were made in his office.
The tract granted to Daggy was conveyed to the defendant in March, 1791. Sixty acres of the other tract were conveyed to him in June. 1790, and the residue in September, 1797, and the defendant had no notice of any fraud or illegality in the entries and grants under which he claimed.
The defendant and those under whom he claimed had possession of all the lands except the residue conveyed in September, 1797, for seven years before the filing of the bill.
The grants and mesne conveyances under which defendant claimed represented the lands so claimed as situate in Greene County, within the limits of the territory to be entered in John Armstrong's office. At the time these entries and grants were made the boundary of Greene County was uncertain, and it was believed by most of the settlers to comprehend the land in dispute.
The facts of this case, which are not controverted, very clearly show that the equity is on the side of the defendant. The entries and grants were certainly obtained without fraud; nor had the defendant any knowledge of their irregularity, for when they were obtained a general belief prevailed that Greene County comprehended the land in dispute; and among the depositions in the cause there is one of an experienced surveyor, according to whose opinion              (116) it would even now appear to do so, if the line were correctly run. The sum of the case then is that the defendant settled upon land under titles from the State and those claiming under it, honestly believing that the land had been properly granted; and after a possession of some years, the complainants discovering that the lands were situated not in Greene, but in Buncombe County, made an entry and obtained a grant, and now pray that the grants under which the defendant claims may be located, or that he may be compelled to convey to the plaintiffs. Admitting the fact to be so, it requires no argument to prove that a court of law is fully competent to decide upon the case upon general *Page 72 
principles, I should think; but certainly by the express creation of jurisdiction by the act of 1798, in all case where the patent has irregularly issued through the mistake of the public officers, or of the party claiming under it. Cases of fraud depend upon other principles, and the authorities sustain the jurisdiction of this Court where a grant has been fraudulently obtained, to the injury of the State or an individual. This is one of the most ancient heads of equitable jurisdiction, where, from the secret nature of the transaction, a discovery by the oath of the party is necessary. But where a fraud can be clearly established, it will also be relieved against at law. 1 Burr., 396; 4 Inst., 84. But this Court would certainly transcend the proper limits of its jurisdiction if it were to set aside a title upon which a common law court is quite competent to decide, in favor of persons who cannot show a superior equity to the land in controversy.
I have not thought it necessary to enter upon a consideration of the common law jurisdiction of this Court in calcelling [canceling] and repealing letters patent, because it seems to be clear that the act of 1782 neither did nor intended to confer such power, but is confined to such proceedings as belong to the equity side of the British (117) Chancery Court, in the form of bill, answer, and depositions.
PER CURIAM.                                        Bill dismissed.